DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 should depend upon claim 16 for proper antecedent basis.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: indicating device and operating element in claim in claim 1, coupling element is claim 3, spacing elements in claim 7 and 8.
The indicating device has been interpreted as display.
The operating element has been interpreted as an on/off switch. (page 6, lines 25-30)
The spacing elements have been interpreted as bumps or protrusions to maintain a spacing
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2010/0307498), hereinafter Jones in view of Servidio et al US Pat No. 5,598,838), hereinafter Servidio.

Regarding claim 1, Jones teaches a device for artificial respiration (Fig. 19, paragraph 17), wherein the device comprises a blower (Figs. 13-16: 10) connected to a control (paragraph 5), both the control and the blower being present in a housing (paragraph 5, paragraph 77),  and wherein the blower is arranged in a blower box (Figs. 4-7, blower receptacle 22 and Fig. 10, blower receptacle 74) and secured by a supporting part of viscoelastic material (paragraph 49, the seal 6 is formed of silicone, paragraph 57, the seal 6 has a mount suspension component that supports a blower receptacle and mount 52 that is configured to receive a portion of the blower, paragraph 77, the seal 6 mounts the motor, provides alignment and or a suspension for the blower) present in the blower box (Figs. 8: 6, Figs. 13, Figs. 15 show blower in suspension 6, Figs. 15, 16, 18 show assembled motor to suspension and blower box)
Although Jones shows an indicating device and an operating element in fig. 19, Jones does not explicitly state the control being connected to at least one indicating device and at least one operating element.
However, connection of a control to an indicating device and operating element is well-known. Servidio discloses a pressure support system (Fig. 1) with a control (Fig. 3, CPU 66, control board 56), an indicating device (Fig. 1: 16) and an operating element (Fig. 2: 18 power switch) wherein the control is connected to the indicating device (Fig. 11A, Col 5: lines 60-65) and the operating element (Col. 4: lines 60-64). 
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Jones with the control connected to the display and at least one operating device to provide an indication of current settings (Col. 5: lines 60-65) and whether the device is turned on. (Col. 4: lines 60-65)

Regarding claim 2, Jones in view of Servidio teaches the device of claim 1, and Jones further teaches wherien the viscoelastic material comprises silicone. (paragraph 49)

Regarding claim 3, Jones in view of Servidio teaches the device of claim 1, and Jones further teaches wherein the blower is connected to the supporting part by a coupling element (Fig. 8: 52) of viscoelastic or elastomeric material.(paragraph 49, the seal 6 is made of silicone and the coupling part is part of seal 6)

Regarding claim 4, Jones in view of Servidio teaches the device of claim 3, and Jones further teaches wherien the supporting part and the coupling element are formed as one part. (Figs. 8 and 9)

Regarding claim 5, Jones in view of Servidio teaches the device of claim 3, and Jones further teaches wherien the blower is surrounded by the coupling element. (See Figs. 13 and 14, the blower is surrounded by coupling element 52, paragraph 57)

Regarding claim 6, Jones in view of Servidio teaches the device of claim 4, and Jones further teaches wherein the blower is surrounded by the coupling element. (See Figs. 13 and 14, the blower is surrounded by coupling element 52, paragraph 57)

Regarding claim 7, Jones in view of Servidio teaches the device of claim 1, and Jones further teaches wherien the device further comprises elastic spacing elements on one or both sides of the supporting part. (Figs. 13: 72 and 14, paragraph 57)

Regarding claim 8, Jones in view of Servidio teaches the device of claim 3, and Jones further teaches wherien the device further comprises elastic spacing elements on one or both sides of the coupling element. (Figs. 13: 72 and 14, paragraph 57, Fig. 13: 58, paragraph 58)

Regarding claim 9, Jones in view of Servidio teaches the device of claim 1, and Jones further teaches wherein the device further comprises an element of foam material. (Paragraph 64, Fig. 11, paragraph 74) which is held on the supporting part. (Paragraph 74, Figs 12, 15, when assembled the foam is held by seal 6) 

Regarding claim 10, Jones in view of Servidio teaches the device of claim 1, and Jones further teaches wherein the device is configured such that it can be operated with or without a humidifier connected to it. (paragraph 3, paragraph 43, the outlet may be connected directly to a tube for delivery to a patient interface or to a humidifier )

Regarding claim 11, Jones in view of Servidio teaches the device of claim 10, and Jones further teaches wherien the device is configured such that regardless of whether the device is operated with or without a humidifier the same tube connection for connecting the device to a respiratory gas tube can be used. (paragraph 43, the air flow outlet tube is the same outlet connection, when the humidifier is used the respiratory gas tube in indirectly connected to the air flow outlet tube)

Regarding claim 12, Jones in view of Servidio teaches the device of claim 1, and Servidio further teaches wherein the device further comprises at least one communication interface. (Col. 5: lines 32-35)

Jones in view of Servidio does not disclose the communication interface is arranged in a side region of the device and inclined in relation to a horizontal.
However, the courts have held that limitations regarding the position of a component would not have modified the operation of the device and so are not patentable (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
Therefore, the position of the communication interface is an obvious design modification. 

Regarding claim 13, Jones in view of Servidio teaches the device of claim 1, and Servidio further teaches wherein the indicating device is arranged in an inclined manner in relation to a vertical dimension. (Fig. 1: 16)

Regarding claim 14, Jones in view of Servidio teaches the device of claim 1, and Servidio teaches wherein the housing has a triangular cross-sectional area. (Fig. 1: the cross section at the side to the front is triangular.)

Regarding claim 16, Jones in view of Servidio teaches the device of claim 1, and Servidio further teaches wherien the indicating device is present in the form of a panel-like display (Col. 6: lines 49-51, a frame-like securing element. (Fig. 1, Col. 6:lines 50-55, the display board is mounted to an interior surface of the front panel 15)

Regarding claim 17, Jones in view of Servidio teaches the device of claim 13 (for examination purposes the examiner has assume claim 16), wherein the securing element provides a clasp for fixing the display or can be screwed in a front unit. (Col. 6: lines 50-56, the display board is mounted to the interior surface and so there is a clasp)

Regarding claim 18, Jones in view of Servidio teaches the device of claim 1, and Servidio teaches wherien only one mechanical operating element is provided for activation of a device function. (Fig 2: 18, Col. 4: lines 60-64, the power switch activates the device). 

Regarding claim 19, Jones teaches a device for artificial respiration (Fig. 19, paragraph 17), wherien the device comprises a blower (Figs. 13-16: 10) connected to a control (paragraph 5), both the control and the blower being arranged in a housing (paragraph 5, paragraph 77), and wherien the blower is surrounded by a coupling element (Fig. 8: 52) which connects the blower to a supporting part of viscoelastic or elastomeric material. (paragraph 57, the seal 6 has a mount suspension component that supports a blower receptacle and mount 52 that is configured to receive a portion of the blower, paragraph 77, the seal 6 mounts the motor, provides alignment and or a suspension for the blower, paragraph 49, the seal is made of silicone)
Although Jones shows an indicating device and an operating element in fig. 19, Jones does not explicitly state the control being the control being connected to at least one indicating device and at least one operating element 
a pressure support system (Fig. 1) with a control (Fig. 3, CPU 66, control board 56), an indicating device (Fig. 1: 16) and an operating element (Fig. 2: 18 power switch) wherein the control is connected to the indicating device (Fig. 11A, Col 5: lines 60-65) and the operating element (Col. 4: lines 60-64). 
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Jones with the control connected to the display and at least one operating device as disclosed by Servidio to provide an indication of current settings (Col. 5: lines 60-65) and whether the device is turned on. (Col. 4: lines 60-65)

Regarding claim 20, Jones in view of Servidio teaches the device of claim 19, and Jones further teaches wherien the supporting part and the coupling part are formed as one part.  (paragraph 49, the seal 6 is made of silicone and the coupling part is part of seal 6)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Servidio and further in view of Sung (US 2012/0037160), hereinafter Sung.
Regarding claim 15, Jones in view of Servidio teaches the device of claim 1, and Servidio teaches a segment with the indicating device which is inclined from the vertical. (Fig. 16) but does not teaches wherien a front unit of the device comprises or consists of a vertically extending first segment and a second segment, which is inclined in relation to a vertical direction and in which the indicating device is arranged. 
However Sung  teaches a pressure generating device (Fig. 1) which has a front unit (Fig. 1: 25) comprises a vertically extending first segment (fig. 1) and a second segment which is inclined in relation to a vertical direction and in which the indicating device is arranged. (Fig. 1: indicating device is on an incline on a second segment of the front cover piece)
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Jones in view of Servidio to have the shape of Sung since the courts have held that the configuration of a device is a matter of choice which a person of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 12, 13, 14 and 15 of U.S. Patent No. 9,981,099. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1 are disclosed in patented claim 1 and 13. 
The limitations of claim 2 are taught in patent claim 5.
The limitations of claim 3 are taught in patent claim 13.
The limitations of claim 4 are taught in patent claim 14.
The limitations of claim 5 are taught in patent claim 10.
The limitations of claim 6 are taught in patent claim 10.
The limitations of claim 7 are taught in patent claim 12
The limitations of claim 8 are taught in patent claim 13
The limitations of claim 19 and taught in patent claim 13.
The limitations of claim 20 are taught in patent claim 14. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET M LUARCA/Examiner, Art Unit 3785